 
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 14, 2006, is entered into by and between DIALYSIS CORPORATION OF
AMERICA, a Florida corporation (herein, together with its successors and
assigns, the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association (herein, together with its successors and assigns, the “Lender”).
 
PRELIMINARY STATEMENTS:
 
(1)     The Borrower and the Lender entered into the Credit Agreement, dated as
of October 24, 2005 (as amended, the “Credit Agreement”; capitalized terms used
herein and not defined herein are used herein as defined in the Credit
Agreement).
 
(2)     The parties hereto desire to modify certain terms and provisions of the
Credit Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.  AMENDMENT. Section 6.3 of the Credit Agreement is hereby amended
effective as of February 1, 2006, by (1) deleting the period (“.”) from the end
of clause (c) thereof and inserting a semicolon and the word “and” (“; and”) in
its place and (2) inserting the following new clause (d) thereto:
 
(d) Liens on the assets purchased by the Borrower to and as and to the extent
described in the Asset Purchase Agreement, dated as of February 14, 2006 (and
effective as of February 1, 2006), by and between DCA of Kilmarnock, LLC, a
Subsidiary of the Borrower, and DVA Healthcare Renal Care, Inc. so long as the
cost or fair market value of such assets does not at any time exceed $250,000.
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Lender as follows:
 
2.1.  Authorization, Validity and Binding Effect. This Amendment has been duly
authorized by all necessary corporate action on the part of the Borrower, has
been duly executed and delivered by a duly authorized officer or officers of the
Borrower, and constitutes the valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms.
 
2.2.  Representations and Warranties True and Correct. The representations and
warranties of the Borrower contained in the Credit Agreement, as amended hereby,
are true and correct on and as of the date hereof as though made on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to a specified date, in which case such representations and
warranties are hereby reaffirmed as true and correct when made.
 
2.3.  No Event of Default. After giving effect to this Amendment, no condition
or event has occurred or exists that constitutes or that, after notice or lapse
of time or both, would constitute a Default or an Event of Default.
 
 
 

--------------------------------------------------------------------------------

 
 
2.4.  No Claims. The Borrower is not aware of any claim or offset against, or
defense or counterclaim to, any of its obligations or liabilities under the
Credit Agreement or any other Credit Document.
 
SECTION 3.  RATIFICATIONS. Except as expressly modified and superseded by this
amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect.
 
SECTION 4.  CONDITIONS PRECEDENT. The amendments set forth in Section 1 hereof
shall become effective as of the date first written above if on or before the
date hereof, the following conditions have been satisfied:
 
(a)     this Amendment shall have been executed by the Borrower and the Lender,
and counterparts hereof as so executed shall have been delivered to the Lender;
 
(b)     the Borrower shall have caused each Guarantor to consent and agree to
and acknowledge the terms of this Amendment; and
 
(c)     the Borrower shall have provided such other items and shall have
satisfied such other conditions as may be reasonably required by the Lender.
 
SECTION 5.  MISCELLANEOUS.
 
5.1.  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns.
 
5.2.  Survival of Representations and Warranties. All representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment, and no investigation by the Lender or any subsequent Loan shall
affect the representations and warranties or the right of the Lender to rely
upon them.
 
5.3.  Reference to Credit Agreement. The Credit Agreement and any and all other
agreements, instruments or documentation now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference therein to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
 
5.4.  Expenses. As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, the Borrower agrees to pay on demand all costs and
expenses incurred by the Lender in connection with the preparation, negotiation,
and execution of this Amendment, including without limitation the costs and fees
of the Lender’s special legal counsel, regardless of whether this Amendment
becomes effective in accordance with the terms hereof, and all costs and
expenses incurred by the Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby.
 
5.5.  Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6.  Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of laws.
 
5.7.  Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
 
5.8.  Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documentation executed and delivered in connection with this Amendment
embody the final, entire agreement among the parties hereto with respect to the
subject matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.
 
5.9.  Waiver of Claims. The Borrower, by signing below, hereby waives and
releases the Lender and its directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which Borrower is aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.
 
5.10.  Counterparts. This Amendment may be executed by the parties hereto
separately in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Transmission by a party to another party (or its
counsel) via facsimile or electronic mail of a copy of this Amendment (or a
signature page of this Amendment) shall be as fully effective as delivery by
such transmitting party to the other parties hereto of a counterpart of this
Amendment that had been manually signed by such transmitting party.
 
5.11.  JURY TRIAL WAIVER. THE BORROWER AND THE LENDER EACH WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, BETWEEN THE BORROWER AND THE LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT, THE CREDIT AGREEMENT, THE NOTE
OR OTHER RELATED WRITING, INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 



 
BORROWER:
 
DIALYSIS CORPORATION OF AMERICA
 
By:
Name:  Stephen W. Everett
Title:  President and Chief Executive Officer
 
 
LENDER:
 
KEYBANK NATIONAL ASSOCIATION
 
By:
Name:  J.T. Taylor
Title:  Senior Vice President
 



 
 

--------------------------------------------------------------------------------

 


 
GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 2 to Credit Agreement, dated as of February ___, 2006.
Each of the undersigned specifically acknowledges the terms of and consent to
the waivers set forth therein. Each of the undersigned further agrees that the
obligations of each of the undersigned pursuant to the Closing Date Guaranty
executed by each of the undersigned shall remain in full force and effect and be
unaffected hereby.
 
Each of the undersigned, by signing below, hereby waives and releases the Lender
and its respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which any of the undersigned is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
 
EACH OF THE UNDERSIGNED WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THE
UNDERSIGNED, THE BORROWER AND/OR THE LENDER, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT, THE NOTE OR OTHER RELATED
WRITING, INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.
 
IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Guarantor Acknowledgement and Agreement as of the date first written above.
 
DCA Medical Services, Inc.
DCA of Adel, LLC
DCA of Calhoun, LLC
DCA of Central Valdosta, LLC
DCA of Fitzgerald, LLC
DCA of Hawkinsville, LLC
DCA of So. Ga., LLC
DCA of Royston, LLC
DCA of Rockville, LLC
DCA of Norwood, LLC
DCA of Lemoyne, Inc.
DCA of Mechanicsburg, LLC
DCA of Wellsboro, Inc.
Keystone Kidney Care, Inc.
DCA of Warsaw, LLC
DCA of Aiken, LLC
DCA of Aiken II, LLC
DCA of Barnwell, LLC
DCA of Edgefield, LLC
 
By:_______________________________________
Name: Stephen W. Everett
Title: President of each of the foregoing Guarantors


 
 

--------------------------------------------------------------------------------

 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


DIALYSIS CORPORATION OF AMERICA
as the Borrower,


and


KEYBANK NATIONAL ASSOCIATION,
as the Lender




_____________________


AMENDMENT NO. 2
to
CREDIT AGREEMENT
dated as of
February 14, 2006
_____________________





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


